Citation Nr: 0837689	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  08-09 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
otitis externa of the right ear.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus, and if so, whether it should be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral sensorineural hearing loss, and if so, whether it 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been 
submitted to reopen claims for entitlement to service 
connection for tinnitus and bilateral hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's otitis externa of the right ear is not manifest 
by swelling, dry, scaly, or serous discharge and itching 
requiring frequent and prolonged treatment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for otitis externa 
of the right ear have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.87, Diagnostic Code 6210 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in July 2007 and June 2008 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA provided adequate notice of how 
disability ratings and effective dates are assigned, as well 
as specifically informed the claimant of the rating criteria 
which would provide a basis for an increased rating.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


The claim for a compensable rating for residuals of right ear 
otitis externa.

By a rating decision date November 1950, the RO granted 
service connection for right ear otitis externa and assigned 
a noncompensable rating, effective October 4, 1950.  A 
subsequent April 1998 rating decision denied a compensable 
rating for the veteran's otitis externa of the right ear.  In 
July 2007, the veteran submitted a claim for an increased 
rating for his right ear otitis externa, and a September 2007 
rating decision denied the claim.  The veteran appealed this 
decision.

The veteran was afforded a VA examination in August 2007.  
The examiner noted that the veteran had not been treated for 
ear infections in the past couple of years.  The veteran also 
denied vertigo, but did complain of feeling an occasional 
loss of balance.  The examiner noted that the veteran did not 
use any medications for his ears.  Upon examination, the 
external canals had no evidence of edema, scaling, or 
discharge.  Tympanic membranes were intact on both sides with 
sclerotic changes and there was no evidence of discharge or 
cholesteatoma of the mastoids.  The examiner stated that 
there was no evidence of active ear disease, no evidence of 
infection in the middle or inner ear, and no evidence of 
inner ear syndrome.  The examiner finally noted that there 
was no evidence of any active otitis externa.

The veteran's chronic otitis externa of the right ear has 
been afforded a noncompensable rating under 38 C.F.R. § 4.87, 
Diagnostic Code 6210.  Diagnostic Code 6210 provides for a 
maximum 10 percent rating where chronic otitis externa is 
exhibited by swelling, discharge and itching, requiring 
frequent and prolonged treatment.  Under 38 C.F.R. § 4.31, 
where the criteria for a compensable rating under a 
diagnostic code are not met, and the schedule does not 
provide for a zero percent evaluation, as in Diagnostic Code 
6210, a zero percent evaluation will be assigned when the 
required symptomatology is not shown.  38 C.F.R. § 4.31.  The 
veteran must have evidence of swelling, discharge and 
itching, requiring frequent and prolonged treatment, in order 
for a compensable rating to be warranted.

The August 2007 VA examination revealed no evidence of any 
active ear disease, infection of the middle or inner ear, or 
inner ear syndrome.  Further there was no evidence of edema, 
scaling, or discharge of the ears.  The veteran did not 
require any medication for his ears and had not been treated 
for ear infections in the last couple of years.  
Significantly, the examiner noted that there was no evidence 
of any active otitis externa. 

Thus, as there is no evidence of swelling, discharge, 
itching, or frequent and prolonged treatment for a right ear 
otitis externa, a compensable rating for right ear otitis 
externa is not warranted.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A compensable rating for otitis externa of the right ear is 
denied.


REMAND

The veteran contends that new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for tinnitus and bilateral sensorineural hearing 
loss.  A preliminary review of the record discloses that 
additional development is necessary prior to appellate 
disposition of these claims.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims for service connection.  
This includes notifying the veteran of the evidence VA will 
attempt to obtain and that which the veteran is responsible 
for submitting.  Proper notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that the VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159.  These notice requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability; a connection 
between the veteran's service and the disability; degree of 
disability; and the effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

Additionally, in Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), the United States Court of Appeals for 
Veterans Claims (Court) established significant new 
requirements with respect to the content of the duty to 
assist notice, which must be provided to a veteran who is 
petitioning to reopen a claim, pursuant to the VCAA.  The 
Court held that the VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim as well 
as the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  

Further, the Court held that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a claim for service connection may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  In order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, that the Secretary look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

Unfortunately, the veteran was never provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, nor was he 
ever provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Moreover, the RO never provided notice 
as to the need for new and material evidence, including, type 
of evidence which would be new and material based on the 
reasons for the prior denial.  

Thus, these claims must be remanded for corrective notice 
under 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159, Kent, and 
Dingess, that informs the veteran of the basis for the prior 
denial, and the evidence needed to substantiate the request 
to reopen as well as the underlying claim for service 
connection.  The notice should also notify the veteran of the 
evidence necessary to substantiate his claims for service 
connection and advise him that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	The AMC should send a revised duty to 
assist notice informing the veteran of 
the following:

a.	 information and evidence necessary 
to establish service connection for 
a disability, the information and 
evidence necessary to establish new 
and material evidence, and the 
information and evidence that would 
be necessary to substantiate the 
elements required to establish 
service connection that were found 
insufficient in the previous denial.  

b.	The letter must inform the veteran 
that the claim for tinnitus was 
previously denied based on a lack of 
evidence of head trauma or any 
accident that caused him to become 
unconscious during service.  The 
letter must also inform the veteran 
that the claim for bilateral hearing 
loss was previously denied based on 
conflicting evidence of whether the 
hearing loss was caused by 
professional or military noise 
exposure.  

c.	The letter should also include 
notice of what evidence, if any, the 
veteran is expected to obtain and 
submit, and what evidence will be 
retrieved by VA.  See Quartiuccio v. 
Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5102, 5103 and 5103A; 
38 C.F.R. § 3.159.  Notice of the 
type of evidence necessary to 
establish a disability rating and an 
effective date in the event that 
service connection is awarded should 
also be provided.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	Thereafter, the RO should readjudicate 
the veteran's claims to reopen claims 
for service connection for bilateral 
hearing loss and tinnitus.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC.)  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal since 
the July 2008 SSOC.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
N.R. Robin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


